Citation Nr: 1420477	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-07 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than October 30, 1996, for the grant of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 30 percent for the service-connected PTSD prior to May 8, 2002. 

3.  Entitlement to an initial rating in excess of 50 percent for the service-connected PTSD from May 8, 2002, to October 2, 2009. 

4.  Entitlement to an initial rating in excess of 70 percent for the service-connected PTSD since October 2, 2009. 

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) for the time period prior to October 2, 2009.



REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to April 1973.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran was granted service connection for PTSD by a November 2009 Board decision.  The December 2009 rating decision effectuated the grant of service connection; the RO then assigned a 30 percent disability rating effective March 10, 1997, a 50 percent disability rating effective May 8, 2002, and a 70 percent disability rating effective October 2, 2009.  The Veteran then perfected a substantive appeal on the effective date of the grant of service connection and the initial ratings assigned.  The Veteran's representative also argued entitlement to a "total" disability rating, which reasonably raised the issue of entitlement to TDIU as a component of the initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A September 2010 rating decision awarded entitlement to TDIU effective May 7, 2010.  

An April 2011 rating decision granted the Veteran an earlier effective date of October 30, 1996, and granted the Veteran a 30 percent disability rating effective October 30, 1996. 

A May 2011 RO rating decision revised the effective date of award for TDIU to October 2, 2009.

In May 2013, the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

A review of the Virtual VA paperless claims processing system did not reveal any additional pertinent records.  

The issues of entitlement to higher initial ratings for the service-connected PTSD as well as entitlement to TDIU for the time period prior to October 2, 2009 are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed claims seeking service connection for a nervous condition to include PTSD, which were received by VA on May 7, 1982, and October 30, 1996.

2.  A December 1985 VA examination report provided a diagnosis of PTSD based upon stressors involving witnessing the death and decapitation of Vietnamese civilians, and exposure to combat.

3.  An October 1987 Board decision denied the Veteran's claim for service connection for PTSD in part on the lack of evidence of a corroborated in-service stressor.

3.  In August 2008, the Veteran submitted daily journal records from his military unit which documented the death of Vietnamese civilians and that his unit came under enemy fire on multiple occasions. 

4.  The daily journal records received in August 2008 constitute service department records which existed at the time of the August 1982 RO rating decision but had not been associated with the claims folder, and those records corroborate the stressors supporting a diagnosis of PTSD provided during the December 1985 VA examination and supporting a grant of service connection by the Board in a November 2009 decision.


CONCLUSION OF LAW

The criteria for an effective date of May 7, 1982, for the award of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim herein decided, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished. 

II. Analysis

A November 2009 Board decision granted the Veteran service connection for PTSD.  A December 2009 rating decision granted the Veteran service connection for PTSD effective March 10, 1997; the RO also assigned a 30 percent rating effective March 10, 1997, a 50 percent disability rating effective May 8, 2002, and a 70 percent disability rating effective October 2, 2009.  The Veteran then perfected a substantive appeal on the effective date of the grant of service connection.  During the pendency of the appeal, the April 2011 rating decision granted the Veteran an earlier effective date of October 30, 1996, the date of the Veteran's petition to reopen his previously denied claim.  In May 2013, the Veteran's attorney stated that the Veteran should be granted an effective date of at least January 14, 1983.  After a careful review of the Veteran's claims file the Board finds that an earlier effective date of May 7, 1982, is warranted. 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier that the date of receipt of application therefore."  38 U.S.C.A. § 5110.  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award for compensation based on an original claim "will be the date of receipt of the original claim or the date the entitlement arose, whichever is later."  38 C.F.R. § 3.400.  

By way of history, the Veteran filed a claim for service connection for a nervous condition in May 1982; by the way of an August 1982 rating decision, the RO denied entitlement to service connection for a nervous condition.  The Veteran then perfected an appeal.  During the pendency of the appeal, a February 1987 rating decision recharacterized the issue on appeal as entitlement to service connection for a nervous condition including PTSD.  In October 1987, the Board then denied service connection for an acquired psychiatric disorder, to include PTSD; the October 1987 decision then became final.  

The Veteran then filed petitions to reopen his previously denied claim but that was denied by a July 1992 RO rating decision, and a September 1997 RO rating decision.  The Veteran perfected an appeal and in September 2005 the Board reopened the Veteran's claim of entitlement to service connection for PTSD and remanded for further development; the Board granted service connection by the way of November 2009 rating decision, this was effectuated by the December 2009 RO rating decision.  

During the pendency of the appeal of the August 1982 rating decision, the Veteran was afforded a December 1985 VA examination and his stressors were noted to be witnessing the decapitation and killing of Vietnamese civilians, and seeing a friend getting ambushed and disappearing to never return again.  He was diagnosed with PTSD based upon these stressors.  

The RO contacted the Department of the Army repeatedly from April 1985 to November 1986 to verify his reported stressors.  In November 1986, the Department of the Army stated that the Veteran was assigned to both 512th Quartermaster Company and 624th Service and Supply Company; both units were base camped at Long Binh, South Vietnam.  The Department of the Army enclosed an Organizational History for the 512th Quartermaster Company dated March 1971 and stated that this document only reported on the units actual missions and did not describe specific enemy combat activity.  They further stated that the type of incidents described by the Veteran would most likely be documented only in Battalion Daily Journals but they were unable to locate them for either unit.  In October 1987 the Board denied the Veteran's claim in part because his reported in-service stressors were not verified.  

In granting service connection in November 2009, the Board stated that one of the stressors supporting the Veteran's PTSD diagnosis concerned the Veteran witnessing soldiers harmed in a fire and staff journal logs records corroborated that three military personnel were killed during an explosion in March 1972.  It was also noted that, in a Supplemental Statement of the Case dated April 2009, the RO appeared to concede an in-service stressor of the Veteran being exposed to enemy fire while stationed at Long Binh, Vietnam.  The Board noted that, while military department research conducted in November 1986, April 1987 and February 2008 did not confirm the claimed events, military records that did confirm that the Veteran was present at Long Binh Post when it came under enemy fire which, at times, was described as "heavy."  Also the November 1971-March 1972 Morning Reports, which were submitted by the Veteran in August 2008, record an event wherein a Vietnamese boy was shot and killed, which corroborated the Veteran's stressor of seeing three Vietnamese killed. 

The Board notes that rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).

The provisions of 38 C.F.R. § 3.156(c)(1) provide that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event.  This regulation does not apply to records that VA could not have obtained when it first decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c)(2).  The Board finds that 38 C.F.R. § 3.156(c) is applicable in this case.  

In this case, the November 1971- March 1972 Morning Reports established service connection because they verified the Veteran's stressful in-service incidents that he reported at the March 1984 Decision Review Officer hearing, at the December 1985 VA examination, and by the RO to the Department of the Army from April 1985 to November 1986.  These November 1971- March 1972 Morning Reports were not part of the Veteran's claims file prior to August 2008 but by their nature existed prior to the date; in addition, the Department of the Army stated in November 1986 that the Daily Journals would contain the information needed to verify the Veteran's stressors but they could not obtain these records.  

This Veteran's claim of entitlement to service connection for PTSD was granted in part because the personnel records helped substantiate and confirm the Veteran's stressors - the same stressors which supported the diagnosis of PTSD at the December 1985 VA examination.  Thus, the requirements of 38 C.F.R. § 3.156(c)(1) have been satisfied.

Reconsideration of the original claim does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the U.S. Army and Joint Service Records Research Center (JSRRC), or from any other official source.  The Board has considered whether the Veteran failed to provide sufficient information for VA to identify and obtain the records from respective service department, the JSRRC or from any other official source.  Under such circumstances, an earlier effective date would not be warranted.  38 C.F.R. § 3.156(c)(2).  Read in context, however, the Board believes that the Veteran provided sufficient information regarding his claimed stressors.

The Court clarified in Mayhue v. Shinseki, 24 Vet. App. 273, 279-80 (2011) that, under 38 C.F.R. § 3.156(c), the fact that a confirmed stressor upon which the grant of PTSD is based had not previously been identified by the Veteran in an earlier claim does not automatically trigger § 3.156(c)(2).  Rather, the determinative factor is whether VA had sufficient information to verify a stressor at the time of the original claim, such as through the service personnel records, notwithstanding the fact that the stressor was not one previously identified by the Veteran.  Id.  In Mayhue, the claimant had not provided any information to enable VA to corroborate his alleged stressors at the time of his original claim. Id.  The Court noted that VA ultimately awarded benefits for PTSD based on attacks on the base camp where the claimant's unit was stationed in Vietnam, rather than on any of the claimant's alleged stressors.  Id. at 280.  However, the information that USASCRUR used to verify the stressor was the unit in which the claimant served and his dates of duty in Vietnam.  Id.  The Court emphasized that this information had always been a part of the claims file at the time of the original claim.  Id.  Notwithstanding the fact that the claimant had not cooperated with earlier efforts to verify his alleged stressors by providing more information, and notwithstanding the fact that the stressor verified was not one that had previously been mentioned by the claimant, the Court found that VA's failure to verify the stressor was the result of an administrative error in locating the unit history records. Id.  Thus, the Court concluded that the Board erred when it applied § 3.156(c)(2) in finding that the claimant failed to provide sufficient information to obtain the relevant service department records.

As can be seen, the facts in Mayhue are similar to those in the current case with the exception that the Veteran did cooperate with earlier efforts to verify his alleged in-service stressors and the stressors that were verified, and later went to the grant of service connection, were previously mentioned by the Veteran.  In light of the above discussion, 38 C.F.R. § 3.156(c)(2) is not applicable.  As the Court instructed in Mayhue, it was VA's administrative failure in failing to verify the Veteran's stressor at the time of the initial claim and not the failure of the Veteran to provide additional information sufficient to verify other claimed stressors that prevented VA from verifying the Veteran's stressor until November 2009.  See Mayhue, 24 Vet. App. at 280.

Therefore, the Board finds that the newly submitted service treatment records fall into the exception created by 38 C.F.R. § 3.156(c) and the Veteran's claim is considered pending since the time of his original claim for service connection.  See 38 C.F.R. § 3.156; Vigil v. Peake, 22 Vet. App. 63 (2008) (noting that where relevant existing service department records are added to the record after issuance of a previous decision the original claim should be reconsidered).

The Board also finds that the daily journal records received in August 2008 corroborate the stressors supporting the PTSD diagnosis provided during the December 1985 VA examination.  Upon review of the evidence of record, the application of the Court's holdings in Vigil and Mayhue, respectively, and the provisions of 38 C.F.R. § 3.156(c)(1), (3), the Board finds that an effective date as of the date of the original claim for service connection, May 7, 1982, is in order and the claim is granted to that extent.


ORDER

The criteria for entitlement to an effective date of May 7, 1982, for the grant of service connection for PTSD have been met, subject to pertinent laws and VA regulations regarding the award of benefits.


REMAND

After a careful review of the Veteran's claims file, the Board finds that a remand is warranted.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

As noted above, the Veteran has appealed the initial ratings assigned for his PTSD; this includes a 30 percent rating effective October 30, 1996, a 50 percent disability rating effective May 8, 2002, and a 70 percent disability rating effective October 2, 2009.  In addition, the Board has herein above granted the Veteran an earlier effective date of May 7, 1982, for the award of service connection for PTSD. 

A remand is warranted in order to afford the Veteran a VA examination for his service-connected PTSD which reconciles conflicting assessments as to its severity since 1982.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (parameters of the VA's duty to assist in determining the level of disability for purposes of awarding a rating after the Secretary has revised a decision denying service connection may include requiring the VA to develop medical evidence through a retrospective medical evaluation).

In addition, prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his PTSD.  After securing any necessary authorization from him, obtain all identified treatment records, not already contained in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the nature and severity of his PTSD since the inception of this appeal.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  If the Veteran does not appear for VA examination, the RO should have an examiner provide the necessary findings based upon claims folder review.

The examiner should identify the nature and severity of the Veteran's service-connected PTSD from 1982 to October 2, 2009.  The examiner should specifically address the impact such disability has had on the Veteran's social and occupational functioning and, to the extent possible, the examiner is requested to assign Global Assessment of Functioning (GAF) scores from 1982 to October 2, 2009 and explain the basis for these findings.  The examiner is also requested to identify the onset of unemployability due to PTSD dating back to the time period to 1982.

In providing these determinations, the examiner's attention is directed towards the findings from a December 1985 VA examination report, a disability determination by the Social Security Administration and the May 2013 opinion by Dr. M.L.C., M.D. as compared to the findings from an August 1997 VA examination report. 

All opinions expressed should be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The purposes of this remand are to assist the Veteran with the development of his claims.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


